DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pgs. 11-14, filed 12/17/2021, with respect to the claim rejections under 35 USC 103 have been fully considered and are persuasive.  
Independent claims 1 and 23 have been amended to include limitations of claims 8 and 30, respectively. The limitations of cancelled claims 6-7 and 28-29 have similarly been incorporated into their corresponding independent claims. Claims 8 and 30 were indicated as allowable in the Final Rejection dated 10/20/2021. As such, the Examiner is in agreement with Applicant’s argument that Urano and Otsuka fail to teach or suggest the consideration of a third and fourth value which represent the extent of braking in determining the intervention intention of the driver, in addition to the first and second values which correspond to the extent of acceleration in operating the throttle controller. Since Urano and Otsuka fail to teach or suggest such limitations, the Examiner is similarly in agreement with applicant’s argument that there is a lack of motivation to combine the teachings of Urano and Otsuka. Yamaoka, Lee, Uechi, and Kim each fail to remedy the deficiencies of Urano and Otsuka in this respect. 
Accordingly, the claim rejections under 35 USC 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5, 8-11, 23-25, 27, and 30-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 23 include limitations directed towards (emphasis added) “identifying whether the manual longitudinal operation information further comprises a third value representing an extent of braking in operating the brake controller; and in response to the manual longitudinal operation determining the intervention intention of the driver based on the third value and a fourth value included in the automated longitudinal operation information and representing an extent of braking in operating the brake controller, comprising: in response to the third value being smaller than the fourth value, determining the intervention intention of the driver based on the first value and the second value, comprising: determining the intervention intention of the driver to be the slow intervention in response to a difference between the first value and the second value being between a first threshold and a second threshold and in response to the first value being larger than the second value, the first threshold being smaller than the second threshold.” None of the prior art of record, individually or in combination, teach, in combination with the other claimed elements, the above-recited limitations. A supplemental search proved unfruitful, yielding no results directed towards this limitation in combination with the other claimed elements of the claims with which one of ordinary skill in the art would be motivated to combine with the teachings of the prior art of record. Accordingly, independent claims 1 and 23 are considered to be allowable. By extension, dependent claims 2-3, 5, 8-11, 24-25, 27, and 30-33 are allowable due to inheriting the limitations of their corresponding allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662        

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662